999 So.2d 731 (2008)
Darryl COLLINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2985.
District Court of Appeal of Florida, Third District.
December 31, 2008.
Rehearing Denied January 23, 2009.
Darryl Collins, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and SALTER, JJ.
PER CURIAM.
This is an appeal of an order denying a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm because the motion is time barred, see id. R. 3.850(b), and need not reach the merits of the appellant's claims.
Affirmed.